DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the non-finality of the rejection of the last Office action is persuasive and, therefore, the non-finality of that action is withdrawn.

The arguments submitted on 08/16/2022 have been entered to the record.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mark Weichselbaum on 09/07/2022.

Please amend claim 25 as follows:

Claim 25 (currently amended).  A node comprising: 
	being sequentially selected as an acting grandmaster node;
	send announce messages when functioning as the acting grandmaster node;
	extract topology information from the announce messages; and
	select a clock source from a set of feasible clock sources based on a best clock topology for a set of the nodes with determinative communication requirements, wherein the best clock topology is based on an evaluation of the topology information that was extracted from the announce messages by each of the nodes.

Response to Arguments

Applicant’s arguments, please see pages 7-8, filed on 08/16/2022, with respect to claims 16-30 have been fully considered, and in light of the claims amendments Applicant has agreed to, are persuasive. The previous objections and rejections have been withdrawn.

Allowable Subject Matter

Claims 16-30 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIET TANG/
Primary Examiner, Art Unit 2469